Case: 13-11200      Document: 00512750572         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-11200
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BERTIN ROSALES, also known as Roberto Rosales-Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-50-1


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Bertin Rosales raises
arguments that he concedes are foreclosed by United States v. Serfass, 684 F.3d
548, 552 (5th Cir. 2012), which held that “the [U.S.S.G.] § 2D1.1(b)(5)
sentencing enhancement applies if ‘the offense involved the importation of
amphetamine or methamphetamine’ regardless of whether the defendant had
knowledge of that importation.”           The Government’s motion for summary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11200   Document: 00512750572     Page: 2   Date Filed: 08/29/2014


                                No. 13-11200

affirmance is GRANTED, its alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                      2